The Court were decidedly of opinion, that, at law, tbe surviving obligee was entitled to tbe possession of tbe joint securities, that be might recover the amount; and that there was no ground laid, on tbe present occasion, for tbe interposition of a court of equity. (a)

 On this clear intimation of the opinion of the court, Mr. Coates liberally declared, that if the executors of John Penn, the elder, would concur in giving him immediate possession of the securities, he would not charge a commission for collecting and paying their proportion of the amount; and the proposition was, accordingly, agreed to